

116 HR 8709 IH: Analyzing Kinetic Impact Projectiles Against Americans Act of 2020
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8709IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Fudge (for herself, Ms. Clark of Massachusetts, Ms. Lee of California, Mrs. Beatty, Ms. Bass, Ms. Norton, Ms. Wilson of Florida, Ms. Jackson Lee, Mr. Hastings, Mr. Brown of Maryland, Mr. Blumenauer, Mr. Evans, Mr. Clay, and Ms. Adams) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine to conduct a comprehensive study on the health care impacts of the use of kinetic impact projectiles in the United States, and for other purposes.1.Short titleThis Act may be cited as the Analyzing Kinetic Impact Projectiles Against Americans Act of 2020. 2.Study on health care impacts of the use of kinetic impact projectiles in the United States(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine (or, if the National Academies decline to enter into such arrangement, another appropriate entity) under which, not later than 1 year after such date of enactment, the National Academies (or other appropriate entity) will complete a comprehensive study on the health care impacts of the use of kinetic impact projectiles in the United States. (b)Required analysisThe study conducted pursuant to subsection (a) shall include an analysis of each of the following:(1)The frequency and severity of injuries and health impacts caused by the use of kinetic impact projectiles on individuals domestically.(2)The settings related to the use of kinetic impact projectiles.(3)A statistical review of the frequency of use of kinetic impact projectiles by law enforcement entities domestically. (4)A demographic and racial breakdown of individuals who have been impacted by kinetic impact projectile-caused injuries domestically.(5)A statistical review of the site and morbidity of injuries caused by kinetic impact projectiles.(6)A review of treatments for kinetic impact projectile-caused injuries and the efficacy of such treatments.(c)Report to CongressThe arrangement under subsection (a) shall provide for the National Academies of Sciences, Engineering, and Medicine (or other appropriate entity), not later than 6 months after the completion of the study conducted pursuant to subsection (a), and annually thereafter—(1)to submit to the relevant congressional committees of jurisdiction, including the Committees on Appropriations, Energy and Commerce, and the Judiciary of the House of Representatives and the Committees on Appropriations; Health, Education, Labor, and Pensions; and the Judiciary of the Senate, a report that contains—(A)the results of the analysis conducted under subsection (b); and(B)any recommendations, regarding the effects of the use of kinetic impact projectiles in the United States, to—(i)implement changes government-wide;(ii)establish guidelines and best practices for the use of kinetic impact projectiles; and(iii)improve the oversight of Federal procurement and funding for kinetic impact projectiles; and(2)to make such report publicly available on the internet.(d)DefinitionIn this section, the term kinetic impact projectile means—(1)a rubber or plastic bullet, bean bag round, sponge round, pellet round, or wooden dowel; and(2)any other projectile-delivered impact munition determined to be subject to the study under this section by the Secretary of Health and Human Services in consultation with the National Academies of Sciences, Engineering, and Medicine (or other appropriate entity).(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $2,000,000 for fiscal year 2021.